

[logo1.jpg]
 
EXHIBIT 10.1


Dated 1 July 2009


Between


Wafergen Bio-Systems Inc


and
 
Kumpulan Modal Perdana Sdn Bhd


and


Wafergen Biosystems (M) Sdn Bhd


Share Subscription
Agreement
Proposed subscription of shares in Wafergen Biosystems (M) Sdn Bhd

 
 

--------------------------------------------------------------------------------

 

Share Subscription Agreement |


Contents


Recitals
 
1
1
Definitions and Interpretations
2
 
1.1
Definitions
2
 
1.2
Interpretation
4
2.
Conditions
4
 
2.1
Conditions Precedent
4
 
2.2
Undertaking by the Company
5
 
2.3
Waiver
5
 
2.4
Non-fulfillment
5
3.
Share Capital
5
 
3.1
Subscription for Preference Shares
5
4.
Subscription Completion Date
6
4A.
Utilisation of Funds
6
5.
Undertakings, Warranties and Representations by the Parties
7
6
Put Options
7
 
6.1
Investor’s Put Right for shares in the Existing Shareholder
7
 
6.2
Investor’s Put Option for Series B RCPS or Conversion Shares
8
7.
Previous Agreements and Prevalence of Agreement
8
8.
Remedy on an Event of Default
8
9.
Confidentiality
9
10.
Further Assurance
9
 
12.1
Rights not affected
10
 
12.2
Cumulative rights and remedies
10
 
12.3
Variation
10
13.
Severability
10
14.
Continuing Effect
10
15.
Time
10
16.
Legal Relationship
10
17.
Costs and Expenses
11
18.
Assignment; Successors
11
 
18.1
Assignment
11
 
18.2
Successors and assigns
11
19.
Notices
11
20.
Entire agreement
11
21.
Counterparts
11
22.
Governing Law and Jurisdiction
13
SCHEDULE 1
 
14
 
1.
Subscription Price and par value
14
 
2.
Premium
14
 
3.
Dividend Provision
14


 
Page | i

--------------------------------------------------------------------------------

 

Share Subscription Agreement |



 
4.
Liquidation Preference
14
 
5.
Conversion
14
 
6.
[Deleted]
16
 
7.
Redemption Rights
16
 
8.
Voting Rights
16
 
9.
Protective Provisions
16
 
10.
No Variation
17
SCHEDULE 2
 
18
 
1.
Representations and Warranties by the Investor
18
 
2.
Representations and Warranties by the Existing Shareholder and the Company
18
SCHEDULE 3
 
20


 
Page | ii

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
This Agreement is made on 1 July 2009 between:
 
(1)
Wafergen Bio-Systems, Inc (WGBS.OB), a Nevada USA incorporated company with a
registered address and place of business at Bayside Technology Center, 46531
Fremont Blvd, Fremont, CA 94538, USA (“Existing Shareholder”);

and
 
(2)
Kumpulan Modal Perdana Sdn Bhd (Company No. 547734-D), a company incorporated in
Malaysia with a registered address at Level 7, Menara Milenium, Jalan Damanlela,
Pusat Bandar Damansara, Damansara Heights, 50490 Kuala Lumpur (“KMP”);

 
and
 
(4)
Wafergen Biosystems (M) Sdn Bhd  (Company No 795066-H), a company incorporated
in Malaysia with a registered address at Unit C-12-4, Megan Avenue 11, No 12,
Jalan Yap Kwan Seng, 50450 Kuala Lumpur (“Company”).

 
Recitals
 
(A)
The Company is a private company limited by shares incorporated under the laws
of Malaysia and has at the date of this Agreement an authorised share capital of
RM10,000,000 divided into 8,000,000 ordinary shares of RM1.00 each and
200,000,000 redeemable convertible preference shares of RM0.01 each.

 
(B)
The Existing Shareholder is the legal and beneficial owner of 300,000 ordinary
shares of RM1.00 each in the Company, representing 100% of the issued and
paid-up ordinary share capital of the Company.

 
(C)
The Existing Shareholder, the Company and Malaysian Technology Development
Corporation Sdn Bhd (“MTDC”) have entered into a Share Subscription and
Shareholders’ Agreement dated 8 May 2008 (“SSSA”) where MTDC agreed to subscribe
for 888,888 Series A Redeemable Convertible Preference Shares (“Series A RCPS”)
in the Company, pursuant to the terms and conditions in the SSSA.

 
(D)
MTDC is, as at the date of this Agreement, the legal and beneficial owner of
888,888 Series A RCPS in the Company, representing 100% of the issued and paid
up preference share capital of the Company.

 
(E)
The Existing Shareholder, the Company, Prima Mahawangsa Sdn Bhd (“PMSB”) and
Expedient Equity Ventures Sdn Bhd (“EEV”) have entered into a Share Subscription
Agreement (“Subscription Agreement”) and Deed of Adherence (“DA”) both dated 3
April 2009 where PMSB agreed to subscribe for 444,444 Series B Redeemable
Convertible Preference Shares (“Series B RCPS”) in the Company and EEV agreed to
subscribe for 222,222 Series B RCPS, pursuant to the terms and conditions in the
Subscription Agreement and Deed of Adherence.

 
(F)
The Existing Shareholder and the Company intend to raise a further RM1,500,000,
in addition to the USD3,500,000 to be raised pursuant to the SSSA and
Subscription Agreement.

 

 
Page | 1

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
(G)
The Existing Shareholder and the Company have requested KMP to, and KMP has
agreed to, participate in the Company by way of subscription for the Series B
RCPS upon the terms and subject to the conditions set out in this Agreement.

 
(H)
KMP has entered or will enter into a deed of adherence and has agreed to accede
to the relevant terms and conditions of the SSSA and the Share Subscription
Agreement effective from the Closing Date.

 
It is agreed as follows:
 
1
Definitions and Interpretations

 
1.1
Definitions

 
In this Agreement, unless the context otherwise requires:
 
Act
means the Companies Act 1965;
   
Articles
means the articles of association of the Company;
   
Board
means the board of directors of the Company;
   
Closing
means completion of the subscription by KMP of the Series B Shares in accordance
with Clauses 3 and 4;
   
Closing Date
means within twenty one (21) days from the date of this Agreement or such later
date as KMP, the Existing Shareholder and the Company may mutually agree on;
   
Conversion Shares
 
means the Shares resulting from the conversion of the RCPS, such Conversion
Shares to rank pari passu in all respects with all other then existing Shares,
and “Conversion Share” means one of the Conversion Shares;
   
Deed of Adherence
means the Deed of Adherence dated 3 April 2009 entered into between the Existing
Shareholder, the Company, MTDC, PMSB and EEV;
   
Director
means any director of the Company appointed on the Board including, where
applicable, any alternate director;
   
Encumbrance
means any mortgage, charge, pledge, lien, assignment, hypothecation, security
interest, title retention, right of first refusal, pre-emption right, option,
preferential right or trust arrangement or other security arrangement or
agreement  conferring a right to a priority of payment;


 
Page | 2

--------------------------------------------------------------------------------

 

Share Subscription Agreement |


Investor
Means KMP;
   
Parties
means the Existing Shareholder, the Investor and the Company, and “Party” refers
to any one (1) of them;
   
RCPS
means the Series A RCPS and/or the Series B RCPS;
   
Series A RCPS
means Series A Redeemable Convertible Preference Shares of the Company with
principal terms as set out in Schedule 1 of the SSSA including the amendments as
set out in the Deed of Adherence;
   
Series B RCPS
means Series B Redeemable Convertible Preference Shares of the Company with
principal terms as set out in Schedule 1 of this Agreement;
   
Shares
means ordinary shares of RM1.00 each in the share capital of the Company, and
“Share” refers to any one (1) of them;
   
Subscription Agreement
means the Share Subscription Agreement entered into between the Existing
Shareholder, the Company, PMSB and EEV dated 3 April 2009;
   
Subscription Notice
means the subscription notice to be issued by the Investor to the Company from
time to time in accordance with this Agreement in the form as annexed herewith
in Schedule 3
   
Subscription Price
 
means the RM7.9763, payable by the Investor for each Series B RCPS under this
Agreement, out of which RM0.01 is to be paid towards the par value of each
Series B RCPS and the difference between the Subscription Price and the par
value of RM0.01 (constituting the subscription premium) is to be credited to the
share premium account of the Company;
   
Warranties
means the representations and warranties made by the Investor, the
Existing  Shareholder and the Company, as set out in Schedule 2; and
   
USD
means United States Dollar, the lawful currency of the United States of America;

 
1.2 
Interpretation

 
In this Agreement, unless the context otherwise requires:
 
(a)
headings and underlining are for convenience only and do not affect the
interpretation of this Agreement;

 
 
(b)
words importing the singular include the plural and vice versa;

 
 
(c)
words importing a gender include any gender;

 
 
Page | 3

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
 
(d)
an expression importing a natural person includes any corporation or other body
corporate, partnership, association, governmental agency, two or more persons
having a joint or common interest, or any other legal or commercial entity or
undertaking;

 
 
(e)
a reference to a party to a document includes that party's successors and
permitted assigns;

 
 
(f)
any part of speech or grammatical form of a word or phrase defined in this
Agreement has a corresponding meaning; and

 
 
(g)
a warranty, representation, covenant or agreement on the part of two or more
persons binds them jointly and severally.

 
2.
Conditions

 
2.1
Conditions Precedent

 
 
2.1.1
The subscription for the Series B RCPS by KMP is subject to, and conditional
upon, the fulfilment of the following conditions precedent within 21 days from
the date of this Agreement (subject to extension by agreement of KMP, the
Existing Shareholder and the Company):

 
 
(a)
the approval and agreement of the investment committee of KMP;

 
 
(b)
the successful completion of the due diligence exercise and KMP being satisfied
with the results of their investigation or due diligence exercise on the
Company;

 
 
(c)
the Company secretarial forms and documents (including the register of members)
having been updated and filed with the relevant authorities or bodies to reflect
the change in directorship, shareholder and shareholding in the Company, in
accordance with the terms and conditions of this Agreement;

 
 
(d)
KMP being satisfied that all internal resolutions regarding the Company and its
activities are up to date and in order (where confirmation of satisfaction shall
not be unreasonably withheld);

 
 
(e)
amendments to the Articles as are necessary to reflect in full the terms of this
Agreement;

 
 
(f)
statutory declaration signed by the Existing Shareholder;

 
 
(g)
confirmation from the Existing Shareholder that there is no outstanding advance
from directors or shareholders and any future advance from the Existing
Shareholder will be subordinated to the RCPS;

 
 
(h)
there being no material adverse change in the financial condition or operations
of the Company or the Existing Shareholder; and

 
 
(i)
execution of the deed of adherence referred to in Recital H.

 

 
Page | 4

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
2.2         Undertaking by the Company
 
Subject to the Closing, the Company undertakes to KMP to carry out the following
within 1 year from the Closing Date (subject to extension by agreement with
KMP):
 
 
(a)
to provide to KMP (as the case may be) a clear arrangement on the ownership of
future intellectual property developed by the Company;

 
 
(b)
to put in place a comprehensive training programme to transfer the know-how from
US experts to the Malaysian team; and

 
 
(c)
the Company entering into a research and development agreement or understanding
to pursue agrobiotechnology research and development with a reputable Malaysian
entity.

 
2.3         Waiver
 
 
To the extent permitted by law, KMP may waive the fulfilment of any condition
precedent in Clause 2.1.1 and any undertaking in Clause 2.2.

 
2.4         Non-fulfillment
 
 
Unless specifically waived under Clause 2.3, if the condition precedents in Sub
-clauses 2.1.1 are not fulfilled within 21 days after the date of this Agreement
(or such later date as the relevant Parties may mutually agree on):

 
 
(a)
this Agreement shall automatically cease and terminate;

 
 
(b)
all obligations and liabilities of the Parties under this Agreement shall cease
to have effect;

 
 
(c)
if in relation to the condition precedents in Sub - clauses 2.1.1(a), (b), (d)
and (i), KMP shall not have any claim against any other party in relation to
this Agreement and KMP shall pay the Existing Shareholder all costs and fees
incurred by the Existing Shareholder in relation to the preparation of this
Agreement; and

 
 
(d)
if in relation to the condition precedents in Sub-clauses 2.1.1(c), (e), (f),
(g) and (h), the Existing Shareholder shall not have any claim against any other
party in relation to this Agreement and the Existing Shareholder shall pay KMP
all costs and fees incurred by KMP in relation to the preparation of this
Agreement;

 
but notwithstanding anything to the contrary in this Clause, a party shall be
liable for any antecedent breach of this Agreement and continue to be liable in
relation to Clause 9.
 
3.        Share Capital
 
3.1         Subscription for Preference Shares
 

 
3.1.1
Subject to the terms and conditions of this Agreement, KMP shall subscribe in
cash amounting to RM1,500,000 for 188,057 Series B RCPS at the Closing Date and
the Company will allot and issue 188,057 Series B RCPS to KMP, free from any
Encumbrance. The principal terms of the Series B RCPS are set out in Schedule 1.


 
Page | 5

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
 
3.1.2
The subscription for the Series B RCPS by KMP is not dependant or
interconditional on completion or performance of the SSSA and Subscription
Agreement.

 
 
3.1.3
In respect of the subscription for Series B RCPS under this Agreement, the
Company will issue a Subscription Notice to the Investor.  The Subscription
Notice will specify the number of Series B RCPS to be subscribed by the Investor
at the Closing and the Subscription Price.

 
 
3.1.4
The Existing Shareholder irrevocably confirms its waiver of all rights of
pre-emption whatsoever that it may have in connection with the issue and
conversion of the Series B RCPS to the Investor pursuant to the terms of this
Agreement.

 
4.        Subscription Completion Date
 
4.1
Subject to fulfilment or waiver of all conditions precedent in Clause 2.1.1, the
completion of the allotment and issue of the Series B RCPS to KMP pursuant to
this Agreement shall take place at the registered office of the Company at the
Closing Date or such other date and time as may be mutually agreed by the
Company and KMP in writing.

 
4.2
The Investor shall cause or procure a cheque, bank draft or cashier’s order in
favour of the Company to be deposited, or a telegraphic or electronic transfer
made, to the bank account of the Company held with HSBC Bank Berhad for the
total subscription monies payable for the number of Series B RCPS to be
subscribed (as set out in the relevant Subscription Notice), in exchange for the
delivery by the Company of the following:

 
 
(a)
at the Closing Date, the share certificates in respect of the Series B RCPS, a
certified extract of the shareholders' resolution of the Company approving the
subscription of the Series B RCPS by KMB at the Closing (including amendment of
the Articles of the Company where required), pursuant to the terms and subject
to the conditions of this Agreement; and

 
 
(b)
a certified extract of the resolution of the Board confirming the allotment and
issue of the relevant number of the Series B RCPS to be subscribed by the
Investor at the Closing, pursuant to the Subscription Notice.

 
4A.
Utilisation of Funds

 
The Parties agree that 60% of the total investment raised through the issuance
of the Series A RCPS and the Series B RCPS will be utilised for the operations
of the Company in Malaysia. The remaining 40% of the total investment raised
through the issuance of the Series A RCPS and Series B RCPS shall be utilized in
the best interest of the Company.
 
 
Page | 6

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
5.
Undertakings, Warranties and Representations by the Parties

 
5.1
Subject to any exceptions expressly and specifically disclosed in any
correspondence, communication, document or information in writing prior to or
after the execution of this Agreement and prior to the completion of the
subscription of the Series B RCPS, the Parties warrant to each other that the
information and statements set out in the Warranties are true, accurate and
correct in all respects at the date of this Agreement. To this effect, the
Warranties will be deemed to be repeated during this period as if they had been
entered into afresh during the said period in relation to the facts and
circumstances then existing.

 
5.2
The Parties acknowledge and agree that each of them entered into this Agreement
in reliance on the Warranties.

 
5.3
Each of the Warranties is separate and is to be construed independently of the
others and is not limited by reference to any of the other Warranties.

 
Save as disclosed to the Investor in any correspondence, communication, document
or information in writing prior to or after the execution of this Agreement and
prior to the completion of this Agreement, no information relating to the Series
B RCPS or the Company will limit the nature of the Warranties given by the
Company under this Agreement, or will prejudice any claim to be made by the
Investor against the Company for any breach of the Warranties.
 
5.4
Each Party will indemnify and will keep the other Parties indemnified against
all losses, damages, costs and expenses which the other Parties may incur or be
liable for in respect of any claim, demand, liability, action, proceedings or
suits arising out of or in connection with :

 
 
(a)
a breach of a Warranty;

 
 
(b)
any Warranty not being true and correct in all respects; or

 
 
(c)
any Warranty being misleading in any respect,

 
save and except where any of the matters set out in Clauses 5.1 to 5.3 shall
have been apparent in any correspondence, communication, document or information
in writing and disclosed or provided to the Investors prior to or after the
execution of this Agreement and prior to the completion of this Agreement.
 
6          Put Options
 
6.1          Investor’s Put Right for shares in the Existing Shareholder
 
The Existing Shareholder will grant to the Investor an option to sell all the
Series B RCPS held by the Investor to the Existing Shareholder upon the terms
and conditions of the Put Agreement to be entered into between the Existing
Shareholder and the Investor.
 
 
Page | 7

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
6.2         Investor’s Put Option for Series B RCPS or Conversion Shares

 
 
The Investor shall have the option to require the Existing Shareholder to
purchase all (but not less than all) of the Conversion Shares or Series B RCPS
held by the Investor, upon thirty (30) days’ notice in writing to the Existing
Shareholder. The price payable for each Conversion Share shall be calculated
based on the formula for the issue price per Conversion Share set out in
paragraph 5 of Schedule 1 of this Agreement whereas the price payable for each
Series B RCPS is RM7.9763, such price compounded at the rate of 8% per annum
with yearly rests, up to the date of exercise of the option, and at the
discretion of the Investor, may be satisfied by either cash or the issuance of
shares in the Existing Shareholder. The option shall be exercisable as follows:

 
 
(a)
any time after the Closing Date for as long as KMP is the holder of Series B
RCPS in the Company, in the event there is a material breach or default by the
Company or the Existing Shareholder in any of their representations, warranties,
undertakings, covenants and obligations under this Agreement which has not been
remedied after 30 days written notice of such material breach or default; or

 
 
(b)
any time between 1 January 2011 and 31 December 2011 and subject to the
following:

 
 
(i)
the share price of the Existing Shareholder’s shares is below USD2.25; or

 
 
(ii)
due to any breach or default attributable to the Existing Shareholder, the
Investor is unable to exercise its rights under the Put Agreement.

 
7.        Previous Agreements and Prevalence of Agreement
 
7.1
This Agreement and the documents referred to in its provisions are in
substitution for all previous agreements between all or any of the Parties and
contain the whole agreement between the Parties relating to the subject matter
of this Agreement.

 
8.        Remedy on an Event of Default
 
8.1
Each of the following will be regarded as an Event of Default:

 
 
(a)
either of the Parties committing a breach of its obligations under this
Agreement and, in the case of a breach capable of remedy, failing to remedy the
same within twenty one (21) days of being specifically required in writing so to
do by the other Party; or

 
 
(b)
any distress, execution, sequestration or other process being levied or enforced
upon or sued out against the property of any of the Parties which is not
discharged within ten (10) days; or

 
 
(c)
any encumbrancer taking possession of or a receiver or trustee being appointed
over the whole or any part of the undertaking, property or assets of any of the
Parties; or

 
 
(d)
the making of an order or the passing of a resolution for the winding up of any
of the Parties, otherwise than for the purpose of a reconstruction or
amalgamation without insolvency or previously approved by the other Parties
(such approval not to be unreasonably withheld).

 
 
Page | 8

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
8.2
In the event of an Event of Default taking place prior to the Closing,

 
 
(a)
where the Company or the Existing Shareholder is the defaulting Party, KMP shall
be entitled to terminate this Agreement;

 
 
(b)
where KMP is the defaulting Party, the Company and the Existing Shareholder
shall be entitled to terminate this Agreement;

 
 
without prejudice to any rights or remedies the non-defaulting Parties may have
against the defaulting Party for any antecedent breach.

 
8.3
Notwithstanding any provision in this Agreement to the contrary, this Agreement
shall remain in full force and effect for so long as shall be necessary to
fulfil and give effect to the arrangements and undertakings contained in this
Agreement.

 
8.4
Termination of this Agreement for any cause in accordance with the provisions of
this Agreement shall not release any Party from any liability which at the time
of termination has already accrued to the other or which thereafter may accrue
in respect of any act or omission prior to such termination or which has accrued
in consequence of this clause.

 
9.        Confidentiality
 
Parties shall :
 
 
(a)
ensure the confidentiality of this Agreement and the transactions contemplated
in this Agreement;

 
(b)
not disclose any provision of this Agreement except :

 
 
(i)
where required by law or any relevant governmental regulatory body or competent
authority;

 
(ii)
to any financier or professional adviser acting for the party; or

 
 
(iii)
the information is public knowledge otherwise than as a consequence of breach of
this Clause.

 
All public announcements where references are made to the Investor or companies
related to the Investor shall only be made with the prior written consent of the
Investor (which shall not be unreasonably withheld), irrespective of the
jurisdiction in which the announcement is made.
 
 
This restriction continues to apply after the expiration or sooner termination
of this Agreement without limit in point of time but ceases to apply to
information or knowledge which may properly come into the public domain through
no fault of the Party so restricted.

 
10.      Further Assurance
 
Each party shall execute and do all such documents and things as are necessary
to carry this Agreement into effect or to give full effect to this Agreement.


 
Page | 9

--------------------------------------------------------------------------------

 

Share Subscription Agreement |


11.
Remedies

 
If a Party does not comply with its obligations under this Agreement, the other
Parties are entitled to the remedy of specific performance and injunctive relief
(as may be applicable), and monetary compensation by itself is not an adequate
remedy.


12.
Waiver and Variation
   

12.1
Rights not affected

 
The rights which each Party has under this Agreement shall not be prejudiced or
restricted by any delay in exercising or failure to exercise any right or remedy
under this Agreement.  Unless otherwise agreed in writing, no waiver by any
party in respect of a breach shall operate as a waiver in respect of any
subsequent breach.
 
12.2
Cumulative rights and remedies

 
The rights and remedies provided in this Agreement are in addition to, and do
not exclude or limit, any rights or remedies provided by law or equity.
 
12.3
Variation

 
This Agreement shall not be varied unless the variation is expressly agreed in
writing by each Party.
 
13.
Severability

 
If any provision of this Agreement is void or unenforceable, it shall be
regarded as deleted from this Agreement, and the remaining provisions shall
continue to apply.
 
14.
Continuing Effect

 
Notwithstanding the completion of the transaction contemplated in this
Agreement, the provisions of this Agreement shall continue to survive or subsist
so long as may be necessary for the purpose of giving effect to each of them.
 
15.
Time

 
Time wherever mentioned in this Agreement shall be of the essence of this
Agreement.
 
16.
Legal Relationship

 
 
Nothing in this Agreement shall create, or be regarded as creating, a
partnership or the relationship of employer and employee between the Parties.
Neither Party has any authority to bind the other in any way.

 
 
The Parties are all separate legal entities and as such no third parties shall
have any claim or recourse against the Company for the liabilities and
obligations of the Existing Shareholder to the abovementioned third parties.

 
 
Page | 10

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
17.
Costs and Expenses

 
The Parties shall be liable for their own respective costs incurred, as follows:
 
(a)           due diligence costs;
 
(b)           fees for the solicitors’, company secretary, tax advisers and
accountants; and
 
(c)           notarisation and the commercial register.
 
18.
Assignment; Successors

 
18.1
Assignment

 
Parties may not assign or otherwise deal with its respective rights or benefits
under this Agreement without the prior written consent of the other Parties.
 
18.2
Successors and assigns

 
This Agreement shall be binding upon the parties and their respective
successors, permitted assigns and personal representatives.
 
19.
Notices

 

  
Without affecting any other effective mode of service, any notice given under
this Agreement :

 
 
(a)
must be in writing and may be delivered personally or sent by registered post to
the intended recipient at the address shown below or the address last notified
by the intended recipient to the sender :

 
For the Investors :
 
KMP
 
Level 7, Menara Milenium, Jalan Damanlela,
 
Pusat Bandar Damansara, Damansara Heights,
 
50490 Kuala Lumpur
 
Attn: Dato' Ramli Abbas (Chairman) / Badrul Hisham Jaafar (Assistant Vice
President)
 
Tel:  +603 2264 5288
 
Fax: +603 2264 5388
 
For the Existing Shareholder:
 
Wafergen Bio-Systems Inc
 
Bayside Technology Center,
 
46531 Fremont Blvd,
 
 
Page | 11

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
 
Fremont, CA 94538, USA
 
Attn : Alnoor Shivji
 
Tel : +1 (510) 468-0546
 
Fax : +1 (510) 651-4599

 
For the Company:
 
Wafergen Biosystems (M) Sdn Bhd
 
Suite B.3(2), Ground Floor
 
KHTP Business Centre
 
KHTP, 09000 Kulim
 
Kedah Darul Aman, Malaysia
 
Tel : +6019 312 4751
 
Fax : +604 402 3305
 
Attn: Nazri Said
 
 
(b)
must be signed; and

 
 
(c)
will be taken to be duly given or made :

 
 
(i)
(in the case of delivery in person) when delivered, received or left at the
above address; and

 
 
(ii)
(in the case of delivery by registered post) 48 hours after posting, and in
proving service it shall only be necessary to prove that the communication was
contained in an envelop which was duly addressed and posted in accordance with
this Clause,

 
 
but if delivery, receipt or service occurs, or will be taken to occur, on a day
on which business is not generally carried on in the place to which the
communication is sent or is later than 4 p.m. (local time) it will be taken to
have been duly given or made at the commencement of business on the next day on
which business is generally carried on in the place.

 
20.
Entire agreement

 
This Agreement is the entire agreement between the Parties in respect of its
subject matter and supersedes all previous agreements with respect to its
subject matter.
 
21.
Counterparts

 
This Agreement may be executed in any number of counterparts, and all
counterparts taken together constitute one and the same instrument.

 
Page | 12

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
22.
Governing Law and Jurisdiction

 
This Agreement is governed by the laws of Malaysia, and each party submits to
the non-exclusive jurisdiction of the courts exercising jurisdiction in
Malaysia.


 
Page | 13

--------------------------------------------------------------------------------

 
 
Share Subscription Agreement |
 
SCHEDULE 1


Principal Terms of the Series B RCPS


1.
Subscription Price and par value

 
The subscription price for each Series B RCPS shall be Ringgit Malaysia
equivalent to USD2.25 calculated at the prevailing exchange rate on the date of
payment of the Subscription Price is effected.  Each Series B RCPS shall have a
par value of RM0.01.
 
2.
Premium

 
Each Series B RCPS shall be issued at a premium being the difference between the
Subscription Price and the par value of RM0.01.
 
3.
Dividend Provision

 


There is no specific dividend rate attached to the Series B RCPS and the Company
is not obliged to declare and pay any dividend while the Investors are holding
the Series B RCPS.
 
4.
Liquidation Preference

 


In the event of any liquidation, dissolution or winding up of the Company, the
holders of the Series B RCPS will be entitled to receive only in preference to
the holders of Shares, and not the Series A RCPS (which rank pari passu for the
purposes of this provision), the relevant Subscription Price paid for the Series
B RCPS plus all accrued but unpaid dividends and dividends in arrears, if any.
 
5.
Conversion

 
Each holder of the Series B RCPS will have the right, at the option of the
holder at any time, to convert all or part of the Series B RCPS into such number
of Shares as may be determined in accordance with the following formula:
 
[ex10117.jpg]
 
 
A
represents the aggregate original investment amount in USD (comprising the
subscription moneys paid to the Company for subscription for RCPS) of the holder
in the Company



 
B
represents the aggregate original investment amount in USD (comprising the
subscription moneys paid to the Company for subscription for RCPS) of all other
holders (past and present) of RCPS in the Company


 
Page | 14

--------------------------------------------------------------------------------

 

Share Subscription Agreement |


The conversion is to be effected by and subject to the redemption of the Series
B RCPS from funds legally available for distribution at the redemption price of
USD2.25 per Series B RCPS and the issuance of such number of new Shares to the
holder with the issue price based on the following formula:


Issue price per Share    =    A
N


and applying the redemption monies towards such issue price.


PROVIDED THAT


 
(i)
where N includes any fractions, N is to be rounded downwards to the nearest
whole number



 
(ii)
where the number of new Shares to be issued includes any fractions, such number
of new Shares is to be rounded downwards to the nearest whole number



 
(iii)
where the issue price includes any fractions of sen, the issue price is to be
rounded downwards to the nearest sen



For the purposes of this provision:


 
(a)
the amount in USD of the investment amount is based on the value in USD of the
subscription moneys as at the respective date(s) of the relevant
subscription(s).



 
(b)
for the avoidance of doubt, where any RCPS has been held by more than one
holder, such RCPS and investment amount in relation to the RCPS, is to be
counted only once.



To effect the above conversion, a conversion notice shall be sent by the
holder(s) of the Series B RCPS to the Company not less than thirty (30) days
before the intended date of conversion.  Such notice shall be in writing and
shall fix the date and the time for the conversion.
 
The Company may from time to time consult with, and make proposals to, the
holder(s) of Series B RCPS in relation to the exercise of the holder(s)’
entitlement to convert the Series B RCPS.
 
Completion of the conversion of the Series B RCPS into Conversion Shares shall
be effected at the registered office of the Company unless agreed otherwise by
the holder(s) of the Series B RCPS and the Company.  On the date fixed for
conversion, the holder(s) of the Series B RCPS shall deliver to the Company the
share certificate(s) for the relevant Series B RCPS in exchange for share
certificates in relation to the relevant amount of Conversion Shares resulting
from the conversion of those Series B RCPS.  If any share certificate so
delivered to the Company relates to any Series B RCPS which are not to be
converted on that day, a fresh share certificate for those Series B RCPS shall
be immediately issued by the Company to such holder(s).

 
Page | 15

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
6.
[Deleted]

 
7.
Redemption Rights

 
 
The holders of the Series B RCPS may at any time after 31 December 2011, subject
to the completion of the PMSB Subsequent Closing or EEV Subsequent Closing
(where relevant), by giving a thirty (30) day notice of redemption in such form
as may be acceptable to the Company (“Notice of Redemption”), redeem any or all
Series B RCPS registered in the name of the holder of the Series B RCPS. The
RCPS will be redeemable from funds legally available for distribution at the
redemption price (“Redemption Price”) which comprises a par value of RM0.01 with
redemption premium equivalent to the difference between (i) the aggregate of the
Subscription Price and such price multiplied at the rate of 20% per annum
prorated by day, up to the date of the redemption based on a 365-days year (and
without any compounding or addition to the principal Subscription Price) and
(ii) the par value of RM0.01 per Series B RCPS plus all accrued but unpaid
dividends and dividends in arrears, if any.   

 
All redemption of the Series B RCPS shall be effected at the registered office
of the Company unless agreed otherwise by the holder(s) of the Series B RCPS and
the Company.  On the date fixed for redemption, the holder(s) of the Series B
RCPS shall deliver to the Company the share certificate(s) for the relevant
Series B RCPS in exchange for payment in cash (by way of bank draft or any other
manner acceptable to the holder(s)) by the Company of the aggregate Redemption
Price for the time being payable for those Series B RCPS.  If any share
certificate so delivered to the Company relates to any Series B RCPS which are
not to be redeemed on that day, a fresh share certificate for those Series B
RCPS shall be issued by the Company to such holder(s).
 
No Series B RCPS redeemed by the Company shall be capable of reissue.
 
8.
Voting Rights

 
The holder of the RCPS will be entitled to the voting rights as referred to in
Section 148(2) of the Act.
 
9.
Protective Provisions

 
Without the approval of the holders of at least a majority of the Series B RCPS,
the Company will not take any action, whether by merger, consolidation or
otherwise, that:
 
 
(a)
effects a sale, lease, license or other disposition of all or substantially all
of the Company’s assets, property or business or undertakings in excess of
RM250,000.00;

 
 
(b)
effects or enters into any agreement regarding any transaction, or series of
transactions, which results in the holders of the Series B RCPS prior to the
transaction owning less than 50% of the voting power of the Company’s Series B
RCPS after the transaction(s),

 

 
Page | 16

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
 
(c)
alters or changes the rights, preferences or privileges of the Series B RCPS,

 
 
(d)
increases or decreases the number of authorized  Series B RCPS,

 
 
(e)
authorises the issuance of securities having a preference over or on a parity
with the Series B RCPS,

 
 
(f)
changes the number of directors,

 
 
(g)
amends, modifies or repeals the Memorandum of Association and/or Articles of the
Company in a manner which adversely affects the holders of the Series B RCPS,

 
 
(h)
effects any recapitalization or reorganization, or any voluntary or involuntary
liquidation under applicable bankruptcy or reorganization legislation, or any
dissolution, liquidation, or winding up of the Company,

 
 
(i)
declares or pays dividends on or makes any distributions with respect to any
share capital of the Company.

 
For purposes of these protective provisions, any reference to the Company will
be deemed to include any subsidiary of the Company.
 
10.
No Variation

 
The rights attached to the Series B RCPS shall not be varied, modified or
deleted unless in accordance with paragraph 9 above.

 
[The remainder of this page is intentionally left blank]

 
Page | 17

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
SCHEDULE 2

 
Representations and Warranties
 
1.
Representations and Warranties by the Investor

 
The Investor warrants to the Company and the Existing Shareholder as follows.
 
 
1.1
Capacity and Authority

 
The Investor is duly incorporated and validly exists under the laws of Malaysia
and has the power to own its assets and carry on its business as now being
conducted.
 
 
1.2
Power to execute this Agreement

 
 
(a)
The Investor has the right, power and authority, and has taken or will take all
action necessary, to validly execute, deliver and exercise its rights and
perform its obligation under this Agreement;

 
 
(b)
Other than those set out in this Agreement, no other consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other order of any other governmental body is required for the
execution and delivery by the Investor of this Agreement or the performance by
the Investor of the transactions contemplated under this Agreement;

 
 
(c)
This Agreement is a valid and binding obligation of the Investor and is
enforceable against the Investor in accordance with its terms;

 
 
(d)
The execution, delivery and performance of this Agreement will not violate any
judgment, order or decree to which the Investor is subject and will not be
inconsistent with any constitutional documents or contracts to which the
Investor is a party to or otherwise binding on the Investor; and

 
 
(e)
There is no action, proceeding, claim or investigation pending against the
Investor before any court or administrative authority, which, if determined
against the Investor, may reasonably be expected to have a material adverse
effect on the Investor’s ability to perform the obligations hereunder.

 
2.
Representations and Warranties by the Existing Shareholder and the Company

 
The Existing Shareholder and the Company warrant to the Investors as follows.
 
 
2.1
Capacity and Authority

 
The Company is duly incorporated and validly exists under the laws of Malaysia
and has the power to own its assets and carry on the Business.
 
 
2.2
Power to execute this Agreement


 
Page | 18

--------------------------------------------------------------------------------

 
 
Share Subscription Agreement |
 
 
(a)
The Existing Shareholder and Company have the right, power and authority, and
have taken or will take all action necessary, to validly execute, deliver and
exercise their rights, and perform their obligations under this Agreement;

 
 
(b)
Other than those set out in this Agreement, no other consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other order of any other governmental body is required for the
execution and delivery by the Existing Shareholder and the Company of this
Agreement or the performance by the Existing Shareholder and the Company of the
transactions contemplated under this Agreement;

 
 
(c)
This Agreement is a valid and binding obligation of the Existing Shareholder and
the Company and after fulfillment of the conditions precedent is enforceable
against the Existing Shareholder and the Company in accordance with its terms;

 
 
(d)
The execution, delivery and performance of this Agreement will not violate any
judgment, order or decree to which the Existing Shareholder and the Company is
subject and save as otherwise disclosed, will not be inconsistent with any
constitutional documents or contracts to which the Existing Shareholder and/or
the Company is a party to or otherwise binding on the Existing Shareholder
and/or the Company; and

 
 
(e)
There is no action, proceeding, claim or investigation pending against the
Existing Shareholder and/or the Company before any court or administrative
authority, which, if determined against the Existing Shareholder and/or the
Company, may reasonably be expected to have a material adverse effect on the
Existing Shareholder and the Company’s ability to perform the obligations
hereunder.

 
 [The remainder of this page is intentionally left blank]

 
Page | 19

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
SCHEDULE 3
 
Subscription Notice
 
From :              Wafergen Biosystems (M) Sdn Bhd
 
To :                  Kumpulan Modal Perdana
 
SHARE SUBSCRIPTION AGREEMENT DATED ** (“Subscription Agreement”)
 
We refer to the Subscription Agreement made between yourselves, the Existing
Shareholder, and us. Terms defined in the Subscription Agreement have the same
meanings when used in this notice.
 
We hereby give you notice, in accordance with the terms and conditions of the
Subscription Agreement, of your required subscription for 188,057 of the Series
B RCPS at a total Subscription Price of RM1,500,000, such subscription to be
completed on [date] at [time], being the Closing Date.
 
Dated :
 
Yours faithfully
For and on behalf of
Wafergen Biosystems (M) Sdn Bhd
 
By:
     
Name:
     
Title:
 


 
Page | 20

--------------------------------------------------------------------------------

 

Share Subscription Agreement |
 
Execution
 
Executed as an Agreement.


Signed for and on behalf of WaferGen Bio-systems, Inc (WGBS.OB) in the presence
of:
 
 [arc.jpg] 
 
    
 
    
Witness
 
Signatory
Name:
 
Name:
NRIC No:
 
Designation:
   
NRIC No:



Signed for and on behalf of Wafergen Biosystems (M) Sdn Bhd  (Company No
795066-H) in the presence of:
 
 [arc.jpg] 
       
Witness
 
Signatory
Name:
 
Name:
NRIC No:
 
Designation:
   
NRIC No:

 
 
Page | 21

--------------------------------------------------------------------------------

 

Share Subscription Agreement |


Signed for and on behalf of Kumpulan Modal Perdana Sdn Bhd  (Company No
547734-D) in the presence of:
 
 [arc.jpg] 
       
Witness
 
Signatory
Name:
 
Name:
NRIC No:
 
Designation:
   
NRIC No:


 
Page | 22

--------------------------------------------------------------------------------

 